Citation Nr: 1436398	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-33 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified during a June 2014 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.  During the Board hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  Neither the Veteran nor his representative voiced any disagreement with the manner in which the hearing was conducted.  Further, the record of the hearing was held open for submission of additional evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  

In addition to the Veteran's physical claims file, the Board has also reviewed any electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record; however, the documents contained therein do not include any non-duplicative materials pertinent to the present appeal other than a transcript of the June 2014 Board hearing.



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD in accordance with the DSM-IV.  

2.  The Veteran served in a combat capacity in the Southwest Asia Theater of Operations during the Persian Gulf War.  

3.  A respiratory disability, diagnosed as asthma, did not have onset during active service, was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).  

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice by way of a letter sent to the Veteran in February 2011.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran was provided with relevant VA examinations in March 2011 and April 2011, and the examination reports have been associated with the claims file.  The Board finds the examinations and opinions are adequate and provide sound bases upon which to base a decision with regard to the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  

To the extent that the Veteran and his representative indicated at the June 2014 Board hearing that he would submit additional medical evidence to support his claims, no such evidence was received by VA, even though as noted above, the Board held the record open for an additional 60 days following the hearing.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection may also be established on a presumptive basis under 38 C.F.R. § 3.317 (2013) for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  


II.A.  Service Connection - PTSD

Service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The Veteran claims entitlement to service connection for PTSD as a result of his combat experiences during active duty.  

Service treatment records reflect no findings, reports, or treatment indicating any mental health problems, including PTSD.  However, the Veteran's DD Form 214 documents receipt of the Combat Infantry Badge (CIB).  This is consistent with his March 2011 statement in support of his PTSD claim; therefore, exposure to an in-service combat stressor is found.  

Post-service VA and private medical records, however, do not show treatment for PTSD.  The medical evidence does show some ongoing evidence of irritability "drug-induced depression," however, it was attributable to the prescribed steroid medication used to treat the Veteran's rheumatoid arthritis.  

The sole mention of PTSD within the claims file is its inclusion within an October 2010 VA medical record problem list, which also indicates that the diagnosis of PTSD was last modified in March 2008; however, there is no indication that such diagnosis was made in accordance with the DSM-IV.  See 38 C.F.R. § 4.125.  Additionally, this single notation of a PTSD diagnosis does not satisfy the current disability requirement for the Veteran's service connection claim, which was not filed until February 2011.  See McClain, 21 Vet. App. 319.  

While there is a current VA examination in March 2011 involving the claim, it does not include findings of a diagnosis of PTSD. The examiner reviewed the Veteran's claims file and previous medical records.  The Veteran reported symptoms including irritability and occasional nightmares.  He described his social life as minimal due to a busy work schedule, although he did enjoy spending time with his family.  He reported a history of alcohol consumption following active service but stated he had been sober for approximately eight months.  He appeared clean, appropriately dressed, cooperative, and attentive, with no inappropriate behavior or suicidal/homicidal ideation.  The Veteran related his combat experiences, which the examiner found met the stressor criterion for PTSD.  Ultimately, however, the examiner found that the only diagnosis was alcohol dependence, in early, full remission.  

The Board affords the most probative weight regarding the question of whether the Veteran has a current diagnosis of PTSD to the March 2011 VA examiner's opinion, which was based on a review of the entire record, a thorough psychiatric examination, and was accompanied by a sound rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  

Therefore, the evidence of record does not reflect a current diagnosis of PTSD in accordance with the DSM-IV.  While the Veteran's statements have been considered, the Veteran has not demonstrated the requisite training or knowledge to diagnose himself with such a complex psychiatric condition consistent with the DSM-IV.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, the record does not show other psychiatric diagnoses that could be attributable to his military service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (A claimant's identification of the benefit sought does not require any technical precision and in the context of psychiatric disorder may include other diagnosed disorders.)  Thus, the preponderance of the evidence is against the finding of the first element of entitlement to service connection for PTSD; therefore, the appeal as to this issue must be denied.  See 38 C.F.R. § 3.304, 4.125; see also Brammer, 3 Vet. App. at 225.  There is no reasonable doubt to be resolved regarding this issue.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Service Connection - Respiratory Disability

The Veteran also claims entitlement to service connection for a respiratory disability, claimed a breathing difficulty, to include as due to undiagnosed illness.  

Service treatment records do not include any complaint, treatment, or diagnosis of a respiratory disability.  

VA treatment records from March 2002 include a chest x-ray which showed minor abnormal healed nodes consistent with remote, healed granulomatous disease.  Private treatment records document his June 2002 complaint of a persistent cough.  The physician's impression was most likely obstructive airways disease with wheezing, which was treated with Advair and Singulair.  A March 2007 VA treatment note contains the Veteran's report of a diagnosis of asthma requiring prescribed medication since approximately 2005.  A private chest x-ray from April 2007 documents some left central bronchovascular thickening suggesting chronic bronchitis.  Thereafter, VA and private medical records confirm a continuing diagnosis of asthma requiring prescribed inhaler medication.  

The Veteran was afforded a VA examination in conjunction with his claim in April 2011.  The Veteran reported breathing difficulties with onset in 2000, which he claimed were due to exposure to environmental hazards during his Gulf War service.  He reported smoking a pack of cigarettes per day for ten years, constant wheezing, difficulty walking up stairs, and an exacerbation of his asthma once per week.  The examiner opined that the Veteran's diagnosed asthma was not caused by or a result of his exposure to environmental hazards in the Gulf War.  After reviewing the specific etiology of asthma, he noted that the Veteran's asthma was not diagnosed until ten years after his discharge from active duty and long after his exposure to environmental hazards.  He also noted that the Veteran did not have any symptoms of asthma directly related to and immediately after exposure during active duty.  Additionally, he noted that the Louisville metropolitan area has the highest incidence of asthma and allergy related illness in the United States; therefore, it is far more likely that the Veteran's asthma is the result of triggers that he currently comes into contact with.  

The Board points out that because the Veteran has a known clinical diagnosis of asthma, his claim does not fall within the purview of the undiagnosed illness presumptive provisions, and presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  

Service connection for asthma has also not been established under a direct theory of service connection.  

In this regard, the Board affords great probative weight to the April 2011 VA examiner's opinion, which was well-informed and well-reasoned.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  The examiner's opinion is against a finding of a nexus between the Veteran's asthma and his active service.  

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current asthma to service.  See Jandreau, 492 F.3d 1372.  

Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for PTSD is denied.  

Service connection for a respiratory disability, to include as due to undiagnosed illness, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


